COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jared Walter Adair v. Ricky's Enterprises, Inc.

Appellate case number:    01-22-00359-CV

Trial court case number: 1181899

Trial court:              County Civil Court at Law No. 4 of Harris County

       Appellant Jared Walter Adair, acting pro se, filed a notice of appeal of the trial court’s
April 28, 2022 order in a forcible entry and detainer action. On August 26, 2022, Appellant filed
his appellate brief. The brief does not comply with the Texas Rules of Appellate Procedure.
Specifically, the brief does not:

           •   Identify all parties to the trial court’s judgment and their counsel, see TEX. R. APP.
               P. 38.1(a);
           •   Contain a table of contents, see TEX. R. APP. P. 38.1(b);
           •   Contain an index of authorities, see TEX. R. APP. P. 38.1(c);
           •   Contain a statement of the case that “state[s] concisely the nature of the case, the
               course of proceedings, and the trial court’s disposition of the case” and that is
               supported by record references, see TEX. R. APP. P. 38.1(d);
           •   Contain a statement about whether oral argument should be permitted, see TEX. R.
               APP. P. 38.1(e);
           •   Concisely identify the issues presented, see TEX. R. APP. P. 38.1(f);
           •   Contain a statement of facts that “state[s] concisely and without argument the
               facts pertinent to the issues or points presented” and that is supported by record
               references, see TEX. R. APP. P. 38.1(g);
           •   Contain a summary of the argument that is a “succinct, clear, and accurate
               statement of the arguments made in the body of the brief” without “merely
               repeat[ing] the issues or points presented for review,” see TEX. R. APP. P. 38.1(h);
           •   Contain a “clear and concise argument for the contentions made, with appropriate
               citations to authorities and the record,” see TEX. R. APP. P. 38.1(i); or
          •   Contain a prayer that “clearly states the nature of the relief sought,” see TEX. R.
              APP. P. 38.1(j).
        Accordingly, Appellant’s brief is stricken. Appellant must file a corrected brief in
compliance with Texas Rule of Appellate Procedure 38. The deadline for filing the corrected
brief is October 3, 2022.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 1, 2022